DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. The claim recites the seismic time-frequency analysis based on the mathematical calculation or algorithm, i.e. Chirplet transform with time-synchronized extraction.
Considering Prong 1 of the 101 analysis, the claim 1 recites steps of mathematical formula or calculation that is used to” 
    PNG
    media_image1.png
    870
    886
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    783
    871
    media_image2.png
    Greyscale
”. Thus, the claim recites a mathematical concept or formula. Which for the Prong 1 of the eligibility test, this is identified as judicial exception and the judicial exception is not integrated into a practical application because the claim does not recite any additional elements. The claim as a whole integrates mathematical calculation based result including the mathematical calculation and formula as recited above. 
 Claim does not provide an “Inventive Concept” because as discussed with respect to Step 2A Prong Two, claim only directed to mathematical based result, there is no the additional element  in the claim and cannot integrate a judicial exception into a 
The claim(s) does/do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. 
Therefore, the claim is ineligible
Similar analysis of the other claim 2 reach the same conclusion, i.e.  Drawing the time spectrum, observing a main frequency interval of the signals, and selecting a frequency value for extraction in the main frequency interval (details of step b of mathematical formula or calculation based on methodical related result without any addition element and cannot integrate a judicial exception into a practical application).  
Therefore, the claims are ineligible.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) Barriere et al. An advanced signal processing technique for deriving grain size information of bed loaded transport from impact plate vibration measurements, 2014.
b) Huang et al., Spectral decomposition using general linear chirplet transform, 2017.
c) Touze et al., Microseismic wavefield separation using multi-channel chirplet decomposition, 2009.
d) Park et al. (US 2019/0137640) discloses method of signal processing of raw data obtained using a chirp sub-bottom profiler. The method includes transmitting a chirplet (minimum frequency: initial first frequency, maximum frequency: initial second 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864